Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 12/9/2021, is a final office action.

Response to Arguments
2.	Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
	Regarding the rejection of claim 29, under 35 USC 112, applicant provides general processor information in the paragraphs cited on pages 10-11 of the remarks. As stated in the previous rejection of claim 29, when the means is a general processor, the specific algorithm used to carry out that function must be disclosed to make the general processor into a special processor. Since the algorithm for how the accuracy means carries out the recited function is not recited in the specification as originally filed, a rejection under 35 USC 112 is proper. Applicant further states that algorithms disclosed in paragraphs 0078 and 0091 would be understood by one of ordinary skill in the art to provide sufficient structure to perform the recited function. The examiner disagrees. As stated by applicant, an algorithm is a finite sequence of steps for solving a logical or mathematical problem or for performing a task. Paragraph 0078 states accuracy requirements may be adjusted accordingly, e.g., based on the number of Rx antennas used to receive the PRS based on the maximum DL MIMO layer configuration 
	Regarding the rejection of claims 1, 14, 27 and 40 under 35 USC 103, the claims have been amended to recite a newly added feature to the claims. Applicant states, in the remarks on pages 12-14, the claims clarify that the positioning signals are not communication signals. However, the specification as originally filed states:
[0059] Note that the terms "positioning reference signal" and "PRS" may sometimes refer to specific reference signals that are used for positioning in LTE systems. However, as used herein, unless otherwise indicated, the terms "positioning reference signal" and "PRS" refer to any type of reference signal that can be used for positioning, such as but not limited to, PRS signals in LTE, navigation reference signals (NRS), transmitter reference signals (TRS), cell-specific reference signals (CRS), channel state information reference signals (CSI-RS), primary synchronization signals (PSS), secondary synchronization signals (SSS), etc.
Therefore, the positioning reference signal can be any type of reference signal, such as CSI-RS, that can be used for positioning.
	A new rejection of the claims, addressing the newly added features of the claims are stated below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraphs 0094, 0108, 0116 mention accuracy and state the accuracy requirement is adjusted for PRS measurement based on the number of antennas used to receive the PRS. Paragraphs 0142 and 0151 recite the accuracy adjustment module is implement by one or more 

5.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Paragraphs 0094, 0108, 0116 mention accuracy and state the accuracy requirement is adjusted for PRS measurement based on the number of antennas used to receive the PRS. Paragraphs 0142 and 0151 recite the accuracy adjustment module is imp0lement by one or more processors. However, when the means is a general processor, the specific algorithm used to carry out that function must be disclosed to make the general processor into a special processor. Since the algorithm for the how the accuracy means carries out the recited function is not recited in the specification as originally filed, it is unclear how this function is carried out.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 14-16, 27-29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2020/0029315) in view of Zhou et al (US 2021/0037484) further in view of Xing et al (US 2021/0368468).
	Regarding claims 1, 14, 27 and 40, Lin discloses a method and apparatus for positioning of a user equipment (UE) performed by the UE (Figure 3A discloses the processors and memory for containing information executed by the processors.), comprising: 
receiving an indication of a maximum number of downlink (DL) Multiple-Input Multiple-Output (MIMO) layers that will be used to transmit communication signals comprising control signals or data signals to the UE in each bandwidth part (BWP) in one or more bandwidth parts, wherein each bandwidth part comprises a set of frequency resources of a component carrier of a radio frequency (RF) spectrum band (Paragraph 0206: a maximum DL/UL MIMO layers can be provided to a UE for each configured BWP through higher layer signaling.); and 
(Paragraph 0206: when the UE is triggered to switch to a new active DL/UL BWP, the UE applies the maximum number of TX/RX antenna ports or the maximum number of DL/UL layers associated with the target BWP. This is taught for all DL signals. This would include CSI-RS and SSS signals. Paragraph 0076 of the instant application discloses examples of types of PRS signals such as CSI-RS and SSS.).  
Lin discloses receiving a CSI-RS signal as stated in the reference, particularly paragraph 0322. Paragraph 0322 states CSI-RSRP is measured based on resource elements that include CSI-RS as configured by RRC for RRM measurements. Lin does not explicitly disclose receiving CSI-RS configuration for receiving the CSI-RS.
Zhou discloses a base station may transmit one or more reference signals to the UE (e.g., PSS, SSS, CSI-RS as shown in figure 5A) (paragraph 0150). Paragraph 0160 discloses the base station may semi-statically configure the UE with one or more CSI-RS resource sets. A CSI-RS resource may be associated with a location in time and frequency domains and periodicity. The base station may indicate to the UE that a CSI-RS resource is activated or deactivated. Paragraph 0174 discloses a base station may transmit one or more RRC messages comprising CSI-RS resource configuration parameters indicating one or more CSI-RSs. One or more resource configuration parameters may be configured by higher level signaling for a CSI-RS resource configuration: a CSI-RS resource configuration identity, a number of CSI-RS ports, a CSI-RS configuration (location in a subframe) a CSI-RS subframe configuration 
The combination of Zhou and Lin does not disclose performing position measurements using the CSI-RS received using the number of antennas. 
Xing discloses a positioning and measurement reporting method and apparatus as stated in the abstract. Xing discloses a second embodiment that includes when positioning is performed by using the CSI-RS, the specific flow includes the following steps (paragraph 0118). Paragraph 0126 discloses the CSI-RS is transmitted at the present time and frequency, and these preset parameters are known for the UE. Thus, when the UE performs CSI-RS measurements, it may detect the Time of Arrival (TOA) of the CSI-RS signal. If the UE detects the CSI-RS signals of multiple cells, it may calculate the Time Difference of Arrival (CSI-TDOA) among these cells accordingly. Paragraph 0127 discloses the terminal reports the measurement result of the CSI-RSRP and/or CSI-TDOA and the corresponding cell identity and CSI-RS index. Paragraph 0128 discloses the network side configures the terminal to report the measurement result of the CSI-RSRP and/or CSI-TDOA for positioning the NR terminal. 
Regarding claims 2, 15 and 28, the combination discloses wherein the number of antennas based on the maximum number of DL MIMO layers in the active bandwidth part comprises the number of antennas at least equal to the maximum number of DL MIMO layers in the active bandwidth part (Lin: paragraph 0206: when the UE is triggered to switch to a new active DL/UL BWP, the UE applies the maximum number of TX/RX antenna ports or the maximum number of DL/UL layers associated with the target BWP.).  
Regarding claims 3, 16 and 29, the combination discloses adjusting accuracy requirement for a PRS measurement based on the number of antennas used to receive the PRS based on the maximum number of DL MIMO layers in the active bandwidth part (Lin: Paragraphs 0361 and 0374: discloses an accurate measurement can be determined by the configured duration of associated window and time offsets. As the configuration at the UE changes, precision of the measurements will also change. The corresponding acceptable levels will be known at the UE.).  

s 4, 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2020/0029315) in view of Zhou et al (US 2021/0037484) in view of Xing et al (US 2021/0368468) further in view of WI RAPPORTEUR (Intel Corporation); PAN1 Agreements on NR Positioning”, 3GPP Draft Ri-1913606 3rd Generation Partnership project, Mobile Competence Centere; vol. RAN WG1, Reno, US; 28 November 2019, XP051831733 further in view of Huawei: “Report of Email Discussion”, 3GPP Draft RI-1915527 3rd Generation Partnership project, Mobile Competence Centere; vol. RAN WG2. Reno, Nevada, USA, 14 November 2019, XP051825272. 
Regarding claims 4, 17 and 30, the combination of Lin, Zhou and Xing discloses the method and apparatus stated above. The combination does not disclose wherein no measurement gaps are configured for the PRS received in the active bandwidth part; and wherein when measurement gaps are configured for receiving a second PRS, the method further comprises: receiving an indication of a cell specific maximum number of DL MIMO layers that will be used by a base station to transmit the communication signals to the UE, receiving the second PRS using a second number of antennas based on the cell specific maximum number of DL MIMO layers.  
Intel discloses, on page 4/47, the DL PRS configuration provided to the UE is independent of the configured DL BWPs of the UE. Intel discloses the UE is expected to measure the DL PRS resource outside the active DL BWP or with a numerology different from the numerology of the active BWP if the measurement is made during a configuration gap. When not configured with a measurement gap, the UE is only required to measure DL PRS within the active DL BWP and with the same numerology as the active BWP (Page 4/47). Intel discloses that the measurements can be made 
The combination does not disclose receiving the second PRS using a second number of antennas based on the cell specific maximum number of DL MIMO layers. Huawei discloses the UE receives information regarding cell specific maximum number of DL MIMO layers as a default value. This information is recited in section 6.3 MIMO layer adaptation. When a maximum number of layers is not configured for a BWP, which would occur during measurement gaps, the UE uses cell-specific value provided when operating in the BWP. Utilizing default values allows for the UE to function until an update can occur, reducing time the UE is incapable of communication. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huawei into the combination of Lin, Zhou, Xing and Intel.

8.	Claims 5-8, 18-21 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2020/0029315) in view of Zhou et al (US 2021/0037484) in view of Xing et al (US 2021/0368468) further in view of Huawei: “Report of Email Discussion”, 3GPP Draft RI-1915527 3rd Generation Partnership project, Mobile Competence Centere; vol. RAN WG2. Reno, Nevada, USA, 14 November 2019, XP051825272.
Regarding claims 5, 18 and 31, the combination of Lin, Zhou and Xing is stated above. Zhou discloses, in paragraph 0130 NP defines bandwidth parts (BWPs) to support UEs not capable of receiving the full carrier bandwidth and to support bandwidth adaptation. A UE may be configured with one or more downlink BWPs (e.g., up to four downlink BWPs per serving cell). At a given time, one or more of the configured BWPs for a serving cell may be active. Utilizing the multiple downlink BWPs for the communication of the desired information will enable all resources to be utilized. The larger amount of bandwidth to be utilized will allow the most information to be conveyed in the single transmission.
	The combination does not disclose which antennas are utilized for which bandwidth part.
	Huawei discloses the UE receives information regarding cell specific maximum number of DL MIMO layers as a default value. This information is recited in section 6.3 MIMO layer adaptation. When a maximum number of layers is not configured for a BWP, which would occur during measurement gaps, the UE uses cell-specific value provided when operating in the BWP. Utilizing default values allows for the UE to function until an update can occur, reducing time the UE is incapable of communication. In this case, the maximum number of antennas are used as configured for each of the BWPs. Alternatively, a maximum number of antennas are used according to the cell-specific value. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the established number of layers according to the configuration or the default values of Huawei into the combination of 
Regarding claims 6, 19 and 32, the combination discloses wherein the aggregate PRS spanning across multiple active bandwidth parts comprises a collection of PRS resources or sets of PRS resources that the UE is expected to process jointly (The received CSI-RS will be processed at the UE and will act on that received data.).  
Regarding claims 7, 20 and 33, the combination discloses wherein each active bandwidth part is in a different component carrier of the RF spectrum band (Each bandwidth part will be a different part of the bandwidth.).  
Regarding claims 8, 21 and 34, the combination of Lin, Zhou and Xing is stated above. Zhou discloses, in paragraph 0130 NP defines bandwidth parts (BWPs) to support UEs not capable of receiving the full carrier bandwidth and to support bandwidth adaptation. A UE may be configured with one or more downlink BWPs (e.g., up to four downlink BWPs per serving cell). At a given time, one or more of the configured BWPs for a serving cell may be active. Utilizing the multiple downlink BWPs for the communication of the desired information will enable all resources to be utilized. The larger amount of bandwidth to be utilized will allow the most information to be conveyed in the single transmission.
	The combination does not disclose which antennas are utilized for which bandwidth part.
	Huawei discloses the UE receives information regarding cell specific maximum number of DL MIMO layers as a default value. This information is recited in section 6.3 MIMO layer adaptation. When a maximum number of layers is not configured for a . 

9.	Claims 9-13, 22-26 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2020/0029315) in view of Zhou et al (US 2021/0037484) in view of Xing et al (US 2021/0368468) further in view of Pon et al (US 2018/0213350).
Regarding claims 9, 22 and 35, the combination discloses the method and apparatus stated above. It is unclear how the location of the transmissions to be received in the apparatus or in the steps of a method for positioning of a UE limit the apparatus in terms of structure or require a step to be performed, and therefore limit the claims in terms of scope. 
If it is found that wherein the PRS configuration is received from a location server and the indication of the maximum number of DL MIMO layers is received from a serving base station limits the claims of the apparatus and method in terms of scope, Lin discloses the communication system shown in figure 1. The serving base station communicates with the UE. Paragraph 0206 discloses a maximum DL/UL MIMO layers 
Regarding claims 10, 23 and 36, it is unclear how the communication between two elements that are not the recited UE or require steps in a method for performing positioning of a UE limit the apparatus in terms of structure or require a step to be performed, and therefore limit the claims in terms of scope. 
If it is found that wherein the serving base station reports to the location server the indication of the maximum number of DL MIMO layers of the UE limits the claims of the UE and method in terms of scope, Lin discloses the communication system shown in figure 1. The serving base station communicates with the UE. Paragraph 0206 discloses a maximum DL/UL MIMO layers can be provided to a UE for each configured BWP through higher layer signaling. Lin does not disclose this information is conveyed to a location server. Pon discloses example method and apparatuses for targeted 
Regarding claims 11, 12, 24, 25, 37 and 38, the combination discloses transmitting a report to the location server with the number of antennas used to receive the PRS or the maximum number of DL MIMO layers configured to the UE (Pon: Paragraphs 0020-0021: and providing RSTD measurements to the location server. Lin: Paragraphs 0315-0317: discloses reporting information.).  
Regarding claims 13, 26 and 39, the combination discloses wherein the number of antennas used to receive the PRS or the maximum number of DL MIMO layers (Pon: Paragraphs 0020-0021: and providing RSTD measurements to the location server. Lin: Paragraphs 0315-0317: discloses reporting information

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/14/2022